UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended October 31, 2008 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-5865 Gerber Scientific, Inc. (Exact name of registrant as specified in its charter) Connecticut 06-0640743 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 83 Gerber Road West, South Windsor, Connecticut (Address of principal executive offices) 06074 (Zip Code) Registrant's telephone number, including area code: (860) 644-1551 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer x Non-accelerated filer¨ (Do not check if a smaller reporting company)Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x 24,131,290 shares of common stock of the registrant were outstanding as of November 30, 2008, exclusive of treasury shares. GERBER SCIENTIFIC, INC. Index to Quarterly Report on Form 10-Q Fiscal Quarter Ended October 31, 2008 PART I PAGE Item 1. Financial Statements Condensed Consolidated Statements of Operations 3-4 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7-14 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 15-26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 27 PART II Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 4. Submission of Matters to a Vote of Security Holders 28-29 Item 6. Exhibits 29 Signature 30 Exhibit Index 31 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Gerber Scientific, Inc. Condensed Consolidated Statements of Operations (Unaudited) For the Fiscal Quarters Ended October 31, In thousands, except per share data 2008 2007 Revenue: Product sales $ 134,794 $ 142,095 Service sales 18,964 18,621 153,758 160,716 Cost of Sales: Cost of products sold 97,615 102,217 Cost of services sold 12,549 12,103 110,164 114,320 Gross profit 43,594 46,396 Selling, general and administrative expenses 32,445 34,658 Research and development 5,769 6,552 Operating income 5,380 5,186 Other income (expense), net (383 ) (386 ) Interest expense (863 ) (1,083 ) Income before income taxes 4,134 3,717 Income tax (benefit) expense (1,960 ) 1,216 Net income $ 6,094 $ 2,501 Earnings Per Share of Common Stock: Basic $ 0.26 $ 0.11 Diluted $ 0.26 $ 0.11 Weighted Average Shares Outstanding: Basic 23,557 23,329 Diluted 23,711 23,638 See accompanying notes to condensed consolidated financial statements. 3 Gerber Scientific, Inc. Condensed Consolidated Statements of Operations (Unaudited) For the Six Months Ended October 31, In thousands, except per share data 2008 2007 Revenue: Product sales $ 274,601 $ 277,385 Service sales 38,015 36,998 312,616 314,383 Cost of Sales: Cost of products sold 201,209 198,874 Cost of services sold 25,769 23,652 226,978 222,526 Gross profit 85,638 91,857 Selling, general and administrative expenses 66,656 69,281 Research and development 12,002 13,017 Operating income 6,980 9,559 Other income (expense), net (511 ) 339 Interest expense (1,477 ) (2,072 ) Income before income taxes 4,992 7,826 Income tax (benefit) expense (1,783 ) 2,488 Net income $ 6,775 $ 5,338 Earnings Per Share of Common Stock: Basic $ 0.29 $ 0.23 Diluted $ 0.29 $ 0.23 Weighted Average Shares Outstanding: Basic 23,508 23,257 Diluted 23,733 23,594 See accompanying notes to condensed consolidated financial statements. 4 Gerber Scientific, Inc. Condensed Consolidated Balance Sheets (Unaudited) October 31, April 30, In thousands 2008 2008 Assets: Current Assets: Cash and cash equivalents $ 16,401 $ 13,892 Accounts receivable, net 104,521 120,752 Inventories 80,582 76,927 Deferred tax assets 7,004 7,600 Prepaid expenses and other current assets 11,024 5,829 Total Current Assets 219,532 225,000 Property, plant and equipment, net 38,886 39,852 Goodwill 78,809 61,844 Deferred tax assets 37,658 34,354 Other assets 15,024 17,489 Total Assets $ 389,909 $ 378,539 Liabilities and Shareholders' Equity: Current Liabilities: Accounts payable $ 47,695 $ 51,253 Accrued compensation and benefits 18,456 23,671 Other accrued liabilities 30,215 27,672 Deferred revenue 15,982 16,399 Total Current Liabilities 112,348 118,995 Long-term debt 84,000 42,000 Accrued pension benefit liability 25,658 28,514 Other long-term liabilities 17,193 19,467 Commitments and contingencies Shareholders' Equity: Preferred stock Common stock 247 243 Paid-in capital 77,647 75,472 Retained earnings 102,201 95,426 Treasury stock (11,840 ) (12,148 ) Accumulated other comprehensive (loss) income (17,545 ) 10,570 Total Shareholders' Equity 150,710 169,563 Total Liabilities and Shareholders' Equity $ 389,909 $ 378,539 See accompanying notes to condensed consolidated financial statements. 5 Gerber Scientific, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended October 31, In thousands 2008 2007 Cash flows from operating activities: Net income $ 6,775 $ 5,338 Adjustments to reconcile net income to cash provided by (used for) operatingactivities: Depreciation and amortization 4,826 4,708 Deferred income taxes (2,376 ) 1,255 Stock-based compensation 1,422 569 Gain on sale of assets (622 ) (950 ) Other noncash items 578 960 Changes in operating accounts, excluding effects of acquisitions Accounts receivable 9,938 5,174 Inventories (3,724 ) (6,964 ) Prepaid expenses and other assets (851 ) (813 ) Accounts payable and other accrued liabilities (9,702 ) (8,646 ) Accrued compensation and benefits (3,323 ) (2,116 ) Net cash provided by (used for) operating activities 2,941 (1,485 ) Cash flows from investing activities: Capital expenditures (4,921 ) (3,849 ) Proceeds from sale of assets 1,369 150 Proceeds from sale of available for sale investments 612 346 Purchases of available for sale investments (363 ) (201 ) Business acquisitions (34,273 ) (4,650 ) Acquisition of intangible assets (505 ) (251 ) Net cash used for investing activities (38,081 ) (8,455 ) Cash flows from financing activities: Debt repayments (23,271 ) (163,536 ) Debt proceeds 64,000 177,666 Common stock issued 908 1,348 Net cash provided by financing activities 41,637 15,478 Effect of exchange rate changes on cash (3,988 ) 767 Increase in cash and cash equivalents 2,509 6,305 Cash and cash equivalents at beginning of period 13,892 8,052 Cash and cash equivalents at end of period $ 16,401 $ 14,357 See accompanying notes to condensed consolidated financial statements. 6 Gerber Scientific, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1.Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Gerber Scientific, Inc. and its subsidiaries (collectively, the "Company") have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial statements and with the instructions to Form 10-Q and Article 10 of Regulation S-X. The condensed consolidated balance sheet as of April 30, 2008 has been derived from the audited consolidated financial statements, however, these condensed consolidated financial statements do not include all of the disclosures required by accounting principles generally accepted in the United States of America.All significant intercompany transactions have been eliminated in the condensed consolidated financial statements. The condensed consolidated financial statements have been prepared, in all material respects, in accordance with the accounting principles followed in the preparation of the Company's annual financial statements for the fiscal year ended April 30, 2008.The results of operations and cash flows for the fiscal quarter and six months ended October 31, 2008 are not necessarily indicative of the operating results and cash flows for the full fiscal year or any other future period. Management believes that all adjustments, which include only normal recurring adjustments necessary to fairly state the Company's consolidated financial position, results of operation, cash flows and footnote disclosures for the periods reported, have been included. The financial information included in this Quarterly Report on Form 10-Q should be read in conjunction with the audited consolidated financial statements and accompanying notes included in the Company's Annual Report on Form 10-K for the fiscal year ended April 30, 2008, filed with the Securities and Exchange Commission on June 27, 2008.Certain reclassifications have been made to the prior year fiscal quarter and six month amounts disclosed to conform to the presentation for the fiscal quarter and six months ended October 31, 2008. The results of operations and cash flows for two companies that were acquired during the second quarter of fiscal 2009, Virtek Vision International, Inc. ("Virtek") and Gamma Computer Tech Company, Ltd. ("Gamma"), are included from the dates of acquisition through October 31, 2008 in the accompanying Condensed Consolidated Statements of Operations and Condensed Consolidated Statements of Cash Flows.The accompanying Condensed Consolidated Balance Sheets as of October 31, 2008 include the acquired assets and liabilities of Virtek and Gamma.See Note 4. Note 2.Inventories Inventories were as follows: October 31, April 30, In thousands 2008 2008 Raw materials and purchased parts $ 65,110 $ 64,230 Work in process 4,167 2,894 Finished goods 11,305 9,803 Total inventories $ 80,582 $ 76,927 Inventories as of October 31, 2008 included acquired inventory from the acquisitions.See Note 4. Note 3.Restructuring The Company's restructuring accrual as of October 31, 2008 and April 30, 2008 was related to a leased facility consolidation in the Sign Making and Specialty Graphics segment that was initiated in the fiscal year ended April 30, 2004. The Company made cash payments of $0.1 million during the six months ended October 31, 2008 that reduced the accrual to $0.9 million as of October 31, 2008. The remaining cash payments will continue over the life of the lease, through the fiscal year ending April 30, 2019. Note 4.Acquisitions The Company completed acquisitions of two companies during the second quarter of fiscal 2009.In September 2008, the Company acquired for cash the stock of Gamma and in October 2008, the Company acquired for cash the stock of Virtek.The acquisitions were funded through borrowings under the Company's existing revolving credit 7 facility.The operating results of these businesses are included within the Apparel and Flexible Material segment in the Company's condensed consolidated financial statements from the respective dates of acquisition. Gamma is a manufacturer of equipment for apparel and flexible materials markets and is located in China.This acquisition is expected to expand the Company's position within greater China.Under the terms of the stock purchase agreement, the Company paid $5.1 million to the stockholders of Gamma and may be required to pay approximately $0.6 million under the terms of the stock purchase agreement as contingent consideration during the second quarter of fiscal 2010.The assets and liabilities of Gamma were recorded at fair value on the date of acquisition under the purchase method of accounting.The Company determined the fair value of acquired intangible assets through the use of valuation models.The unallocated purchase price was recorded as goodwill. Virtek is a manufacturer of precision laser-based templating, inspection, marking and engraving solutions for industrial material.Virtek serves customers in the prefabricated construction, transportation, metalworking, tool, die and mold making industries worldwide, and is located primarily in Canada and Germany.The Company intends to utilize its global reach, service and customer relationships to increase sales of Virtek’s products, as well as to provide products and services to customers in the flexible materials business.Prior to the acquisition, the common stock of Virtek was publicly listed on the Toronto Stock Exchange. The Company purchased the outstanding common stock of Virtek for an aggregate purchase price of approximately $29.0 million.As of October 31, 2008, approximately 12 percent of the outstanding common stock of Virtek had not yet been tendered.As of December 1, 2008, approximately 1 percent of pre-acquisition outstanding common stock had not yet been tendered.The Company established an accrual for the residual purchase price as of October 31, 2008, as the remaining shares are expected to be tendered subsequent to October 31, 2008 per the Canada Business Corporations Act, which allows companies that own a significant majority of the outstanding shares to force legal tender of the remaining shares. As of the date of this report, the Company has not finalized the determination of the fair value of the assets acquired and liabilities assumed for Virtek as a result of the proximity of the acquisition date to the Company's quarter end date of October 31, 2008.The Company anticipates that it will record purchase accounting adjustments to properly reflect the fair values of accounts receivable, inventories, deferred tax assets, property, plant and equipment, and warranty and other accruals acquired.The Company plans to terminate certain employee positions that are redundant and is in process of finalizing these plans.Severance accruals from these plans will be reported as an adjustment to goodwill.Additionally, the Company has not completed the valuation of intangible assets.The Company expects that intangible assets will include the acquired customer relationships, order backlog, technology and trade names.The purchase price in excess of the net book value of assets acquired was recorded as Goodwill in the accompanying Condensed Consolidated Balance Sheets as of October 31, 2008.The table below summarizes the assets acquired and liabilities assumed prior to the application of purchase accounting adjustments as of the acquisition date.The Company expects to substantially complete its purchase accounting and valuation procedures by January 31, 2009 and material adjustments to the amounts shown in the table below may be required.The amount reported for Goodwill includes capitalized transaction costs of approximately $3.4 million. In thousands October 21, 2008 Assets acquired: Cash and cash equivalents $ 4,138 Accounts receivable 8,568 Inventories 8,373 Prepaid and other assets 634 Property, plant and equipment 2,295 Goodwill 18,141 Other assets 545 Total assets acquired $ 42,694 Liabilities assumed: Accounts payable 5,431 Accrued compensation and benefits 712 Other liabilities 1,705 Deferred revenue 2,378 Total liabilities assumed $ 10,226 Net assets acquired $ 32,468 8 The Company believes that its results of operations for the quarter and six months ended October 31, 2007 would not have been materially different had the acquisition occurred at May 1, 2007. Note 5.Goodwill and Intangible Assets The table below presents the gross carrying amount and accumulated amortization of the Company's acquired intangible assets other than goodwill included in Other assets on the Company's Condensed Consolidated Balance Sheets: October 31, 2008 April 30, 2008 In thousands Gross Carrying Amount Accumulated Amortization Gross Carrying Amount Accumulated Amortization Amortized intangible assets: Patents $ 7,853 $ 3,212 $ 7,512 $ 3,062 Other 2,119 413 646 413 Total amortized intangible assets $ 9,972 $ 3,625 $ 8,158 $ 3,475 Total amortized intangible assets as of October 31, 2008 included acquired intangible assets of $1.4 million from the Gamma acquisition.See Note 4. Intangible asset amortization expense was $0.2 million and $0.4 million, respectively, for the quarter and six months ended October 31, 2008.For the quarter and six months ended October 31, 2007, intangible asset amortization expense was $0.2 million and $0.3 million, respectively.It is estimated that such expense will be $0.8 million for the fiscal year ending April 30, 2009, $0.6 million for the fiscal year ending April 30, 2010 and $0.5 million annually for fiscal years ending April 30, 2011 through 2014 based on the acquired intangible assets as of October 31, 2008.The estimated amortization for future years does not reflect the amortization of acquired intangible assets from Virtek, as the valuation of these assets has not yet been completed.See Note 4. There were no impairments or dispositions of goodwill during the quarter ended October 31, 2008 or October 31, 2007.Balances and changes in the carrying amount of goodwill for the quarter ended October 31, 2008 were as follows: In thousands Sign Making and Specialty Graphics Apparel and Flexible Materials Ophthalmic Lens Processing Total Balance as of April 30, 2008 $ 30,699 $ 14,149 $ 16,996 $ 61,844 Business acquisitions 21,992 21,992 Adjustment to previously reported goodwill 92 92 Effects of currency translation (4,685 ) (434 ) (5,119 ) Balance as of October 31, 2008 $ 26,106 $ 35,707 $ 16,996 $ 78,809 Note 6.Segment Reporting The Company's operations are classified into three reportable operating segments: Sign Making and Specialty Graphics, Apparel and Flexible Materials and Ophthalmic Lens Processing. The Sign Making and Specialty Graphics reportable operating segment is comprised of the Gerber Scientific Products and Spandex business units.The results of Gamma and Virtek are included within the Apparel and Flexible Materials segment from the respective dates of acquisition.See Note 4. 9 The following table presents revenue and operating income by reportable segment: For the Fiscal Quarters EndedOctober 31, For the Six Months EndedOctober 31, In thousands 2008 2007 2008 2007 Sign Making and Specialty Graphics: Gerber Scientific Products $ 28,283 $ 26,652 $ 52,217 $ 51,781 Spandex 63,907 64,103 134,342 124,854 Sign Making and Specialty Graphics 92,190 90,755 186,559 176,635 Apparel and Flexible Materials 45,932 51,440 94,881 100,919 Ophthalmic Lens Processing 15,636 18,521 31,176 36,829 Consolidated revenue $ 153,758 $ 160,716 $ 312,616 $ 314,383 Sign Making and Specialty Graphics: Gerber Scientific Products $ 540 $ 603 $ (623 ) $ 431 Spandex 2,613 2,303 5,916 4,021 Sign Making and Specialty Graphics 3,153 2,906 5,293 4,452 Apparel and Flexible Materials 4,983 6,431 8,649 13,484 Ophthalmic Lens Processing 1,219 1,050 1,334 2,429 Segment operating income 9,355 10,387 15,276 20,365 Corporate operating expenses (3,975 ) (5,201 ) (8,296 ) (10,806 ) Consolidated operating income $ 5,380 $ 5,186 $ 6,980 $ 9,559 Note 7.Comprehensive (Loss) Income The Company's total comprehensive (loss) income was as follows: For the Fiscal Quarters Ended October 31, For the Six Months Ended October 31, In thousands 2008 2007 2008 2007 Net income $ 6,094 $ 2,501 $ 6,775 $ 5,338 Other comprehensive (loss) income: Foreign currency translation adjustments (26,963 ) 7,086 (27,589 ) 8,539 Defined benefit pension plans activity, net of tax 205 143 410 285 Unrealized investment (loss) income, net of tax (593 ) 56 (809 ) (9 ) Net loss on derivative instrument, net of tax (147 ) (127 ) Total comprehensive (loss) income $ (21,404 ) $ 9,786 $ (21,340 ) $ 14,153 Note 8. Earnings Per Share Basic and diluted earnings per common share are calculated in accordance with the provisions of the Financial Accounting Standards Board's ("FASB") Statement of Financial Accounting Standards No.128, Earnings per Share.
